DETAILED ACTION
Claims 1-26 (filed 12/28/2021) have been considered in this action.  Claims 1-2, 4-7, 10-11, 13-16 and 19-20 have been amended.  Claims 3, 8-9, 12 and 17-18 have been canceled.  Claims 21-26 are newly added.

Response to Arguments
Applicant’s arguments, see page 8 paragraph 2, filed 12/28/2021, with respect to rejection of claims 1-2, 4-7, 10-11, 13-16 and 19-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-7, 10-11, 13-16 and 19-20 under 35 U.S.C. 103 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No single prior art reference or obvious combination of prior art references has been found to teach the following claimed features of the independent claims:
forecasting a flexibility of the loads using a polynomial-time mixed-integer non- linear programming (MINLP) optimization based on the received temperature values for the loads, wherein the polynomial-time MINLP 
determining operational control updates for the loads based on the forecasted flexibility and transmitting the operational control updates to the loads, wherein an amount of power provided by the grid for operating the loads is based on the operational control updates.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116